Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eagle Robinson on August 18, 2022.
Claim 28 was amended to read as follows:
--Claim 28.	The system of claim 27, where the processor is configured to compare, at each
of the set of frequencies, the determined signature with the corresponding known signature at
least by comparing a Smith chart of the determined signature with a Smith chart of the
corresponding known signature. –
	On the first line of paragraph 0062 in the specification, the phrase “(e.g. 312a, 312b and 312c)” was deleted since the drawings do not depict any references numerals 312a, 312b and 312c. 
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/328,883 is being allowed since the closest prior art reference to Beauducel et al (US 5,549,008) fails to teach or fairly suggest a method and a system for determining one or more characteristics of a material by placing a material in a volume surrounded by one or more conductive coils, exciting the one or more conductive coils with a source signal, monitoring one or more parameters associated with the one or more coils during the exciting, determining one or more signatures associated with the material within the volume based on the one or more parameters, and comparing the one or more signatures to one or more candidate signatures to identify the one or more characteristics of the material, wherein the one or more characteristics comprise an alcohol content of the material, a moisture content of soil ,or a plasma content of blood, and wherein a resonance frequency associated with at least one coil is determined by measuring, for each frequency of a set of frequencies at which the at least one coil is excited, a reflection coefficient, a transmission coefficient and/or a scattering parameter that is associated with the at least one coil, and identifying, as the resonance frequency, the frequency of the set of frequencies at which a magnitude of the reflection coefficient and/or a magnitude of the scattering parameter is smallest, and/or at which a magnitude of the transmission coefficient is largest.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        August 19, 2022